Exhibit 10.1
Addendum and Amendment to the Deferred Prosecution Agreement
1. Wright Medical Technology, Inc. (“Wright”), pursuant to authority granted by
its Board of Directors, and the United States Attorney’s Office for the District
of New Jersey (the “Office”), enter into this Addendum and Amendment to the
Deferred Prosecution Agreement (the “Addendum”).
2. Wright and the Office agree to extend the term of the Deferred Prosecution
Agreement currently in effect between Wright and the Office (the “DPA”) by a
period of 12 months, from September 29, 2011 to September 29, 2012. Unless
expressly addressed herein, all other terms and conditions of the DPA will
remain in full force and effect until September 29, 2012.
3. Paragraphs 1 and 4 of the DPA are hereby amended to substitute “twenty-four
(24) months” for “twelve (12) months” and Paragraph 52 of the DPA is hereby
stricken.
4. If the Office does not find, prior to September 29, 2012, that Wright has
committed a knowing, willful and uncured breach of a material provision of the
DPA, then the Office agrees not to take any additional action regarding any
breach of the DPA referenced in the Office’s May 5, 2011 letter; provided, that
the Office agrees that it will not make any such finding unless it first gives
Wright notice and an opportunity to be heard, as specified in DPA paragraph 50;
and provided, further, that the Office agrees that any such finding will be
based on either (1) conduct that occurs after the date of the execution of this
Addendum (the “Addendum Execution Date”) or (2) conduct that has occurred prior
to the Addendum Execution Date of which the Monitor is not aware, as of the
Addendum Execution Date.
5. Wright and the Office agree to modify the date upon which the next report
from the Monitor is due from September 29, 2011 to November 29, 2011. Wright and
the Office further agree that after November 29, 2011, the Monitor reports will
be due on April 29, 2012 and September 29, 2012. Accordingly, DPA Paragraph 11
is amended to strike both instances of the word “quarterly,” and DPA Paragraph
19(c) is amended to substitute “on December 29, 2010, March 29, 2011, June 29,
2011, November 29, 2011, April 29, 2012, and September 29, 2012” for “on at
least a quarterly basis,” and the last sentence of DPA Paragraph 19(c) is
amended to strike the word “quarterly.”
6. The Office agrees to move on September 15, 2011 for an Order, in the form
attached as Exhibit A, further continuing the proceedings in United States v.
Wright Medical Technology, Inc., Mag. No. 10-8233 (MCA), through and including
September 29, 2012.

         
AGREED TO:
       
 
       
/s/ David D. Stevens
  /s/ J. Gilmore Childers    
 
David D. Stevens
 
 
J. Gilmore Childers    
Chief Executive Officer
  Attorney for the United States, Acting Under    
Wright Medical Technology, Inc.
  Authority Conferred by 28 U.S.C. § 515    
 
       
9/15/11
  9/15/11    
 
Date
 
 
Date    

 



--------------------------------------------------------------------------------



 



DIRECTOR’S CERTIFICATE
     I have read this Addendum and Amendment to the Deferred Prosecution
Agreement (“Addendum”) and carefully reviewed every part of it with counsel for
Wright Medical Technology, Inc. (the “Company”). I understand its terms and
voluntarily agree, on behalf of the Company, to each of them. Before signing
this Addendum, I consulted with the attorney for the Company. The attorney fully
advised me of the consequences of entering into this Addendum and no one has
threatened or forced me, or to my knowledge any person authorizing this Addendum
on behalf of the Company, in any way to enter into this Addendum. I am also
satisfied with the attorney’s representation in this matter. I certify that I am
a director of the Company, and that I have been duly authorized by the Board of
Directors of the Company to execute this certificate on behalf of the Company.

         
/s/ David D. Stevens
  9/15/11    
 
Wright Medical Technology, Inc.
 
 
Date    
 
       
By: David D. Stevens
       

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF COUNSEL
     I am counsel for Wright Medical Technology, Inc. (the “Company”). In
connection with such representation, I have reviewed and discussed this Addendum
and Amendment to the Deferred Prosecution Agreement (“Addendum”) with the
authorized representative of the Company. Based on my review and discussion, I
am of the opinion that:
     1. David D. Stevens, Chief Executive Officer and a Director of the Company,
is duly authorized to enter into this Addendum on behalf of the Company; and
     2. This Addendum has been duly and validly authorized, executed and
delivered on behalf of the Company, and is a valid and binding obligation of the
Company.
     Further, I have carefully reviewed this Addendum with directors of the
Company. I have fully advised these directors of the consequences of entering
into this Addendum. To my knowledge, the Company’s decision to enter into this
Addendum is an informed and voluntary one.

         
/s/ Karen F. Green
  9/15/11    
 
Karen F. Green, Esq
 
 
Date    
Wilmer Cutler Pickering Hale and Dorr LLP
       

 



--------------------------------------------------------------------------------



 



CERTIFIED COPY OF RESOLUTION
     Upon motion duly made, seconded, and unanimously carried by the affirmative
vote of all the Directors present, the following resolutions were adopted:
     WHEREAS, Wright Medical Technology, Inc. (the “Company”) has been engaged
in discussions with the United States Attorney’s Office for the District of New
Jersey (the “Office”) regarding an alleged breach of its Deferred Prosecution
Agreement with that Office;
     WHEREAS, the Board of the Company consents to resolution of these
discussions by entering into the Addendum and Amendment to the Deferred
Prosecution Agreement (“Addendum”) that the Company’s Board of Directors has
reviewed with outside counsel representing the Company;
     NOW THEREFORE, BE IT RESOLVED that David D. Stevens, the Company’s Chief
Executive Officer and a Director, be, and hereby is, authorized to execute the
Addendum on behalf of the Company substantially in the same form as reviewed by
the Company’s Board of Directors at this meeting and as attached hereto as
Exhibit A, and is authorized to execute the Director’s Certificate attached
thereto.

 



--------------------------------------------------------------------------------



 



SECRETARY’S CERTIFICATION
     I, Thomas McAllister, the duly elected Secretary of Wright Medical
Technology, Inc. (the “Company”), a corporation duly organized under the laws of
the State of Delaware, hereby certify that the following is a true and exact
copy of a resolution approved by the Board of Directors of the Company at its
telephonic meeting held on the 13th day of September, 2011;
     WHEREAS, Wright Medical Technology, Inc. has been engaged in discussions
with the United States Attorney’s Office for the District of New Jersey (the
“Office”) regarding resolution of an alleged breach of its Deferred Prosecution
Agreement with the Office;
     WHEREAS, the Board of Directors of the Company consents to resolution of
these discussions on behalf of the Company by entering into an Addendum and
Amendment to the Deferred Prosecution Agreement (“Addendum”) that the Board of
Directors has reviewed with outside counsel representing the Company;
     NOW THEREFORE, BE IT RESOLVED that David D. Stevens, the Company’s Chief
Executive Officer and a Director, be, and hereby is, authorized to execute the
Addendum on behalf of the Company substantially in the same form as reviewed by
the Board of Directors at this meeting and as attached hereto as Exhibit A, and
is authorized to execute the Director’s Certificate attached thereto.
     IN WITNESS WHEREOF, I have hereunto signed my name as Secretary and affixed
the Seal of said Corporation this 15th day of September, 2011.

         
 
  /s/ Thomas McAllister    
 
 
 
Thomas McAllister, Secretary    

 